       Case 2:18-cr-01649-SMB Document 38 Filed 07/18/19 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     GARY M. RESTAINO
 3   Arizona State Bar No. 017450
     Email: gary.restaino@usdoj.gov
 4   JAMES R. KNAPP
     Arizona State Bar No. 021166
 5   Email: james.knapp2@usdoj.gov
     Assistant U.S. Attorneys
 6   Two Renaissance Square
     40 N. Central Ave., Suite 1800
 7   Phoenix, Arizona 85004
     Telephone: 602-514-7500
 8   Attorneys for Plaintiff
 9                          IN THE UNITED STATES DISTRICT COURT
10                                FOR THE DISTRICT OF ARIZONA
11
     United States of America,                             CR-18-1649-PHX-SMB (BSB)
12
                              Plaintiff,              NOTICE OF EXPERT TESTIMONY
13
                 vs.
14
15   Kevin Scott Wynn,
16                            Defendant.
17
            The United States notifies Defendant Kevin Scott Wynn of its intent to introduce
18
     trial testimony relating to tax calculations, the IRS Frivolous Return Program, and the
19
     collection, storage, and production of IRS records. The United States is providing this
20
     notice to the extent the evidence constitutes expert testimony as contemplated by Fed. R.
21
     Crim. P. 16(a)(1)(G) and Fed. R. Evid. 702.
22
            1.         Tax Calculations
23
            An IRS revenue agent will testify to the calculations and summary exhibits provided
24
     in discovery, including the appendices showing estimated income and taxes due for 2010
25
     through 2013 and the earlier assessments for 1999, 2000 and 2002; the transfers of money
26
     to and from nominee accounts; and the disposition of Wynn’s income during the relevant
27
     period. The testimony will be based on the revenue agent’s education, training, and
28
     experience. At this time, the United States anticipates that the witness will be IRS Revenue
       Case 2:18-cr-01649-SMB Document 38 Filed 07/18/19 Page 2 of 3




 1
     Agent Nona Bosshart, and her resume has been provided to defense
 2
            2.     IRS Frivolous Return Program
 3
            The United States will present testimony from an IRS employee to discuss the
 4
     Frivolous Return Program, including penalties assessed for frivolous tax filings, attempts
 5
     to educate taxpayers on frivolous filings, administrative costs associated with frivolous
 6
     filings and communications with tax defiers, and known schemes. The witness will opine
 7
     that Wynn’s letters to the IRS advance claims that have no basis in the law, and will explain
 8
     IRS efforts to provide information to the public through official publications and
 9
     government websites to debunk frivolous arguments and help taxpayers understand their
10
     tax obligations. At this time, the United States intends to elicit the testimony from IRS
11
     Court Witness Coordinator Roman Hernandez, and his resume has been provided to
12
     defense.
13
            3.     IRS Records
14
            The United States intends to present testimony from an IRS custodian of records,
15
     who will lay the foundation for various IRS records, including records of the filing history
16
     and tax transcripts for Wynn, his associated businesses, and the entities that have reported
17
     payment to him. The custodian will also testify about how the IRS collects and stores tax
18
     records and explain what the entries in IRS transcripts mean. At this time, the United States
19
     anticipates that IRS Court Witness Coordinator Roman Hernandez will testify about these
20
     matters.
21
            Respectfully submitted this 18th day of July 2019.
22
                                                       MICHAEL BAILEY
23                                                     United States Attorney
                                                       District of Arizona
24
                                                        s/ James R. Knapp
25
                                                       GARY M. RESTAINO
26                                                     JAMES R. KNAPP
                                                       Assistant U.S. Attorneys
27
28                                               -2-
       Case 2:18-cr-01649-SMB Document 38 Filed 07/18/19 Page 3 of 3




 1
                                 CERTIFICATE OF SERVICE
 2
 3
           I hereby certify that on 7/18/2019, I electronically transmitted the attached
 4
     document to the Clerk's Office using the CM/ECF System for filing a copy to the following
 5
     CM/ECF registrant:
 6
 7   Robert E Barnes
 8
      s/ James Knapp
 9   U.S. Attorney’s Office
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             -3-
